                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

GEORGE GIVHAN,

      Plaintiff,
v.                                        Case No. 19-12807
                                          Honorable Victoria A. Roberts
CHRYSLER CORPORATION, et al.,

     Defendants.
_____________________________/

         ORDER GRANTING DEFENDANT’S MOTION FOR
     JUDGMENT ON THE ADMINISTRATIVE RECORD [ECF No. 16]


      This is an Employee Retirement Income Security Act (“ERISA”)

denial of benefits case. Plaintiff seeks to recover extended disability

benefits under an ERISA plan (“Plan”). Sedgwick Claims Management

Services, Inc. (“Sedgwick”), the Plan administrator, is the sole remaining

defendant. It determines eligibility for benefits under the Plan’s terms.

      Sedgwick moves for judgment on the administrative record. [ECF

No. 16]. Plaintiff has not responded to the motion and the time to do so

has long passed.

      The Court’s review is limited to the record before the administrator,

Sedgwick. See Moon v. Unum Provident Corp., 405 F.3d 373, 378 (6th Cir.

2005). The Court reviewed Sedgwick’s motion, the administrative record,

and relevant case law.
      Because the Plan grants Sedgwick discretionary authority to

determine eligibility for benefits and to construe the terms of the Plan, the

Court defers to Sedgwick’s decision and will only overturn that decision if it

was arbitrary and capricious. See Firestone Tire & Rubber Co. v. Bruch,

489 U.S. 101, 115 (1989); Miller v. Metro. Life Ins. Co., 925 F.2d 979, 983

(6th Cir. 1991).

      The arbitrary and capricious standard “is the least demanding form of

judicial review of administrative action. When it is possible to offer a

reasoned explanation, based on the evidence, for a particular outcome,

that outcome is not arbitrary or capricious.” Shields v. Reader's Dig. Ass'n,

Inc., 331 F.3d 536, 541 (6th Cir. 2003) (“A decision is not arbitrary or

capricious if it ‘is rational in light of the plan's provisions.’”(citation omitted)).

      Sedgwick determined Plaintiff was not eligible for benefits under the

Plan because his employment was terminated. Plaintiff fails to show that

Sedgwick’s decision denying him benefits was arbitrary or capricious based

on the Plan language.

      Sedgwick is entitled to judgment on the administrative record.

      The Court GRANTS Sedgwick’s motion. This case is CLOSED.

      IT IS ORDERED.
                                              s/ Victoria A. Roberts
                                              Victoria A. Roberts
                                              United States District Judge
Dated: June 23, 2021

                                          2
